DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 08, 2018.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 02, 2020, and January 14, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a method claim, whereas independent claims 8 and 15 are directed system claims. Therefore, on its face, each of independent claims 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of independent claims 1, 8, and 15 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claim 16 includes the steps of receiving, identifying, predicting, generating, and indicating and these steps under their broadest reasonable interpretation, cover certain methods of performing mathematical operations and mental processes by the human mind.
The independent claim 1, 8, and 15 include the steps of receiving, identifying, predicting, generating, and indicating and these steps under their broadest reasonable interpretation, cover certain methods of a machine process and improvements thereof performing mathematical operations and mental processes by the human mind.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claims 1, 8, ad 15 recite, in part, method(s) of performing mathematical operations and mental processes by the human mind.  Specifically, the claimed invention is a method for receiving a captured image perceiving an environment of an ADV from an image; identifying an obstacle in motion near the ADV based on the captured image; predicting a location for the moving obstacle at each of a plurality of time points; generating a probability ellipse based on the predicted location at the each time point; and indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.  Other than reciting a computing device and recite a judicial exception of an abstract idea.
Under Step 2A, Prong One, claims 1, 8, and 15 recite, in part, performing mathematical operations and mental processes by the human mind.  Specifically, the claimed invention is a method for performing operations wherein it receives a captured image perceiving an environment of an ADV from an image; identifies an obstacle in motion near the ADV based on the captured image; predicts a location for the moving obstacle at each of a plurality of time points; generates a probability ellipse based on the predicted location at the each time point; and indicates different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims preclude the steps from being directed to methods of performing mathematical operations and mental processes using the human mind.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of performing mathematical operations and mental processes using the human mind” judicial exception is not integrated into a practical application.  For example, claims 1, 8, 15 recites the additional elements of receiving, identifying, predicting, generating, and indicating. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of receiving a captured image perceiving an environment of an ADV from an image; identifying an obstacle in motion near the ADV based on the captured image; predicting a location for the moving obstacle at each of a plurality of time points; generating a probability ellipse based on the predicted location at the each time point; and indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point is not integrated into the claims as a whole, claims 1, 8, and 15 are directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the an inventive concept.  Therefore, independent claims 1, 8, and 15 are not patent eligible. 
Dependent claims 2 – 7, 9 – 14, and 16 - 20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 – 7, 9 – 14, and 16 - 20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 2 – 7, 9 – 14, and 16 - 20 are patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 7, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0357772 A1 to TAKEMURA et al. (herein after "Takemura") in view of U.S. Patent Application Publication No. 2017/0039865 A1 to TAKABAYASHI et al. (herein after "Takabayashi").




As to Claim 1,
Takemura is considered to disclose a computer-implemented method for an autonomous driving vehicle (ADV) (see Figs. 1 - 11, 16 - 18, ¶0049 - ¶0052  In particular, see Figs. 11, and 16,  21 - 22, and 26. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    723
    559
    media_image3.png
    Greyscale

, the method comprising: 
receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV (see Figs. 14, 26, ¶0114, "the use of motion vector detection based on high frame-rate images captured by high-speed cameras as illustrated in FIG. 14 makes it possible to separate stably multiple overlapping persons at high density and accuracy of the motion vectors”); 
identifying an obstacle in motion near the ADV based on the captured image (see Figs. 14, 26, and ¶0114, "It is also possible to improve the accuracy in identifying the type of the approaching three dimensional object by estimating the appearance area and shield area of the approaching three-dimensional object from the analysis results of the motion vectors and  performing partial pattern matching of the appearance area (matching only the appearance area to identify the type of the three-dimensional object). In addition, based on the motion vectors appearing in the appearance area, the movement direction and speed of the partially shielded pedestrian are properly estimated and the possibility of a collision between the subject vehicle and the pedestrian is determined”); 
predicting a location for the moving obstacle at each of a plurality of time points (see Figs. 9, 14, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Fig. 16. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds”); and 
generating a probability ellipse based on the predicted location at the each time point (see Figs. 9, 14, 18, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Figs. 21 - 22.  

    PNG
    media_image2.png
    573
    542
    media_image2.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds." and outputs instructions to the display device 5.)
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.
 Therefore, Takabayashi’s route prediction device is introduced to combine with Takemura’s vehicle environment recognition system for moving bodies to cure the gaps that Takemura has in disclosing the claimed invention.


    PNG
    media_image4.png
    304
    209
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    387
    media_image5.png
    Greyscale


Takabayashi further teaches the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.  (See Figs. 4 - 6, ¶0027 - ¶0028, ¶0043 - ¶0045, ¶0054, and ¶0061.  In particular, see Figs. 5 - 6. See ¶0045, "the collision deciding unit 6 selects the maximum value from the collision risks of the target vehicle 203... and makes the collision decision... regions enclosed by broken lines in FIG. 5 indicate a prediction error."  See ¶0054, "a route prediction unit to estimate a route of the object of interest with respect to the target object in accordance with collision avoidance models; a collision risk estimator to calculate collision risks between the object of interest and the target object in conformity with the collision avoidance models; a collision deciding unit to decide presence or absence of a collision based on the collision risks, and when it is determined that the collision occurs, to feed back a probability ellipses as 'regions enclosed by broken lines indicat[ing] a prediction error', and where further in his collision avoidance model indicate in process method step ST1 is progressively refined in his N-step Estimation Loop ~ which is a feedback loop that continuously provides a prediction of where the obstacle is moving in order to avoid the obstacle that is moving within ‘the region’, thus yielding the best collision decision, culminating in the model loop.  Takabayashi’s ‘regions’ have the geometric configuration of an ellipse. Emphasis added.

    PNG
    media_image6.png
    510
    329
    media_image6.png
    Greyscale

See Fig. 6, process method steps ST1 through Model Loop.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the collision avoidance model as taught by Takabayashi, which indicates different probabilities of the moving obstacle within an elliptical geometric configured sensing zone via a continuous feedback loop that corrects and / or refines the collision avoidance model till the optimum collision avoidance solution is derived.  Motivation for combining the element(s) of can include, but are not limited to: facilitating an enhanced surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object, early detection of the certain moving three-dimensional object is realized.
As to Claim 2,
Modified Takemura substantially discloses the method of claim 1.
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest planning a trajectory of the ADV based on the probability ellipse for the each time point to control the ADV according to the trajectory.
On the contrary, Takabayashi’s route prediction system teaches planning a trajectory of the ADV based on the probability ellipse for the each time point to control the ADV according to the trajectory.  (See Figs. 4 - 6, ¶0027 - ¶0028, ¶0043 - ¶0045, ¶0054, ¶0061, and claims 7 and 9.  In particular, see Figs. 5 - 6. See ¶0045, "the collision deciding unit 6 selects the maximum value from the collision risks of the target vehicle 203... and makes the collision decision... regions enclosed by broken lines in FIG. 5 indicate a prediction error."  See ¶0054, "a route prediction unit to estimate a route of the object of interest with respect to the target object in accordance with collision avoidance models; a collision risk estimator to calculate collision risks between the object of interest and the target object in conformity with the collision avoidance models; a collision deciding unit to decide presence or absence of a collision based on the collision risks, and when it is determined that the collision occurs, to feed back a collision avoidance model correction value to the route prediction unit;... the route prediction unit carries out a new route prediction using the collision avoidance model correction value." See ¶0061, "a route prediction device in accordance with the present invention relates to a route prediction device that observes positions of moving bodies such as aircraft, vessels and vehicles with an observational instrument comprised of a probability ellipses as 'regions enclosed by broken lines indicat[ing] a prediction error', and where further in his collision avoidance model – focusing significantly on TTC -- indicates in process method step ST1 is progressively refined in his N-step Estimation Loop ~ which is a feedback loop that continuously provides a prediction of where the obstacle is moving in order to avoid the obstacle that is moving within ‘the region’, thus yielding the best collision decision, culminating in the model loop.  Takabayashi’s ‘regions’ have the geometric configuration of an ellipse. Emphasis added.

    PNG
    media_image6.png
    510
    329
    media_image6.png
    Greyscale

See Fig. 6, process method steps ST1 through Model Loop.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the collision avoidance model as taught by Takabayashi, which indicates different probabilities of the moving obstacle within an elliptical geometric configured sensing zone via a continuous feedback loop that corrects and / or refines the collision avoidance model till the optimum collision avoidance solution is derived.  Motivation for combining the element(s) of can include, but are not limited to: facilitating an enhanced surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object, early detection of the certain moving three-dimensional object is realized.

As to Claim 7,
Modified Takemura substantially discloses the method of claim 1, 
wherein the moving obstacle is a pedestrian.  (See Figs. 9, 14, 21 - 22, 26, ¶0030, ¶0050 - ¶0051, and ¶0100 - ¶0101.  In particular, see Fig. 16. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds.”  See ¶0050 - ¶0051, "the moving three-dimensional object... a running-out pedestrian candidate) detected by the object separation unit 500, the running-out detection unit 600 determines the type of the moving three-dimensional object (pedestrian, two-wheel vehicle, or animal)... A 

As to Claim 15,
Takemura is considered to disclose a data processing system, comprising: 
a processor (see Fig. 1 ~ computer 3, and ¶0041 - ¶0042); and 
a memory coupled to the processor to store instructions (see Fig.1, and ¶0141), which 
when executed by the processor, cause the processor to perform operations, the operations including: 
receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV (see Figs. 14, 26, ¶0114, "the use of motion vector detection based on high frame-rate images captured by high-speed cameras as illustrated in FIG. 14 makes it possible to separate stably multiple overlapping persons at high density and accuracy of the motion vectors”); 
identifying an obstacle in motion near the ADV based on the captured image (see Figs. 14, 26, and ¶0114, "It is also possible to improve the accuracy in identifying the type of the approaching three dimensional object by estimating the appearance area and shield area of the approaching three-dimensional object from the analysis results of the motion vectors and  performing partial pattern matching of the ; 
predicting a location for the moving obstacle at each of a plurality of time points (see Figs. 9, 14, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Fig. 16. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds”); and 
generating a probability ellipse based on the predicted location at the each time point (see Figs. 9, 14, 18, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Figs. 21 - 22.  

    PNG
    media_image2.png
    573
    542
    media_image2.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds." and outputs instructions to the display device 5.)
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.
 Therefore, Takabayashi’s route prediction device is introduced to combine with Takemura’s vehicle environment recognition system for moving bodies to cure the gaps that Takemura has in disclosing the claimed invention.
In Takabayashi’s work, he presents a collision avoidance model generator which estimates collision risks between the object of interest and target object for each collision avoidance model. The collision avoidance model generator then feeds back a collision avoidance model correction value to the route prediction unit when it is determined that the collision occurs. Additionally, the route prediction unit performs a new route prediction using the collision avoidance model correction value. 

    PNG
    media_image4.png
    304
    209
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    387
    media_image5.png
    Greyscale


Takabayashi further teaches the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.  (See Figs. 4 - 6, ¶0027 - ¶0028, ¶0043 - ¶0045, ¶0054, and ¶0061.  In particular, see Figs. 5 - 6. See ¶0045, "the collision deciding unit 6 selects the maximum value from the collision risks of the target vehicle 203... and makes the collision decision... regions enclosed by broken lines in FIG. 5 indicate a prediction error."  See ¶0054, "a route prediction unit to estimate a route of the object of interest with respect to the target object in accordance with collision avoidance models; a collision risk estimator to calculate collision risks between the object of interest and the target object in conformity with the collision avoidance models; a collision deciding unit to decide presence or absence of a collision based on the collision risks, and when it is determined that the collision occurs, to feed back a probability ellipses as 'regions enclosed by broken lines indicat[ing] a prediction error', and where further in his collision avoidance model indicate in process method step ST1 is progressively refined in his N-step Estimation Loop ~ which is a feedback loop that continuously provides a prediction of where the obstacle is moving in order to avoid the obstacle that is moving within ‘the region’, thus yielding the best collision decision, culminating in the model loop.  Takabayashi’s ‘regions’ have the geometric configuration of an ellipse. Emphasis added.

    PNG
    media_image6.png
    510
    329
    media_image6.png
    Greyscale

See Fig. 6, process method steps ST1 through Model Loop.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the collision avoidance model as taught by Takabayashi, which indicates different probabilities of the moving obstacle within an elliptical geometric configured sensing zone via a continuous feedback loop that corrects and / or refines the collision avoidance model till the optimum collision avoidance solution is derived.  Motivation for combining the element(s) of can include, but are not limited to: facilitating an enhanced surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object, early detection of the certain moving three-dimensional object is realized.

Claims 5, 8 - 14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0357772 A1 to TAKEMURA et al. (herein after "Takemura") in view of U.S. Patent Application Publication No. 2017/0039865 A1 to TAKABAYASHI et al. (herein after "Takabayashi"), and further in view of U.S. Patent Application Publication No. 2016/0086041 A1 to STEIN et al. (herein after "Stein").

As to Claim 5,
Modified Takemura substantially discloses the method of claim 1. 
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest wherein a probability of the probability indicator is determined based on a distance from a focal point of the ellipse to the moving obstacle.
Therefore, Stein’s sensor fusion of far infrared and visible images in enhanced obstacle detection is introduced to combine with Takemura’s vehicle environment recognition system for moving bodies to cure the gaps that Takemura has in disclosing the claimed invention.
Stein’s work presents a vehicle vision system wherein an image location is projected of the detected object in the first image frames onto an image location in the second image frames. A second range is determined to the detected object based on both the first and second image frames. The detected object is tracked in both the first and second image frames when the detected object leaves a field of view of the first 
Stein’s sensor fusion system of far infrared and visible images in enhanced obstacle detection teaches wherein a probability of the probability indicator is determined based on a distance from a focal point of the ellipse to the moving obstacle.
Figs. 1, 4a - 4b, 6, 8 - 10, ¶0031 - ¶0033, and ¶0083 - ¶0096.  In particular, see Fig. 6.  

    PNG
    media_image7.png
    324
    635
    media_image7.png
    Greyscale

Stein teaches probability of contact with a pedestrian, as the obstacle, from the focal point of the camera situated in the ADV to the pedestrian.  See ¶0033.  ¶0127, “a pedestrian target 10 is detected by VIS camera 110 in a well illuminated scene. A range D estimate is obtained using triangulation with the ground plane 20 and other techniques… Using the epipolar geometry… the target range and angle (i.e. image coordinates) provide a likely target location in the FIR image.” Emphasis added.  Stein suggests that pedestrian can be detected from a distance that may correspond to a plurality of geometric configured zones for a plurality of road conditions that would clearly include ellipses to the moving pedestrian.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system 

As to Claim 8,
Takemura is considered to disclose a computer (see Fig. 1 ~ computer 3, and ¶0041 - ¶0042) having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV (see Figs. 14, 26, ¶0114, "the use of motion vector detection based on high frame-rate images captured by high-speed cameras as illustrated in FIG. 14 makes it possible to separate stably multiple overlapping persons at high density and accuracy of the motion vectors”); 
identifying an obstacle in motion near the ADV based on the captured image (see Figs. 14, 26, and ¶0114, "It is also possible to improve the accuracy in identifying the type of the approaching three dimensional object by estimating the appearance area and shield area of the approaching three-dimensional object from the analysis results of the motion vectors and  performing partial pattern matching of the ; 
predicting a location for the moving obstacle at each of a plurality of time points (see Figs. 9, 14, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Fig. 16. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds”); and 
generating a probability ellipse based on the predicted location at the each time point (see Figs. 9, 14, 18, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Figs. 21 - 22.  

    PNG
    media_image2.png
    573
    542
    media_image2.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds." and outputs instructions to the display device 5.)
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest a non-transitory machine-readable medium having instructions stored therein, and
the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.
Conversely, Stein’s sensor fusion system of far infrared and visible images in enhanced obstacle detection teaches a non-transitory machine-readable medium having instructions stored therein.  (See Figs. 1, 6 - 10,  claim 62, “A non-transitory computer readable medium storing a program causing a computer to execute a processing method.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the non-transitory machine-readable medium having instructions stored therein, as taught by Stein.  
On the other hand, Takabayashi’s route prediction device teaches the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point.  (See Figs. 5 - 6, ¶0027 - ¶0028, ¶0043 - ¶0045, ¶0054, and ¶0061.  In particular, see Figs. 5 - 6. 

    PNG
    media_image4.png
    304
    209
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    387
    media_image5.png
    Greyscale

See ¶0045, "the collision deciding unit 6 selects the maximum value from the collision risks of the target vehicle 203... and makes the collision decision... regions enclosed by broken lines in FIG. 5 indicate a prediction error."  See ¶0054, "a route prediction unit to estimate a route of the object of interest with respect to the target object in accordance with collision avoidance models; a collision risk estimator to probability ellipses as 'regions enclosed by broken lines indicat[ing] a prediction error', and where further in his collision avoidance model indicate in process method step ST1 is progressively refined in his N-step Estimation Loop ~ which is a feedback loop that continuously provides a prediction of where the obstacle is moving in order to avoid the obstacle that is moving within ‘the region’, thus yielding the best collision decision, culminating in the model loop.  Takabayashi’s ‘regions’ have the geometric configuration of an ellipse. Emphasis added.

    PNG
    media_image6.png
    510
    329
    media_image6.png
    Greyscale

See Fig. 6, process method steps ST1 through Model Loop.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the collision avoidance model as taught by Takabayashi, which indicates different probabilities of the moving obstacle within an elliptical geometric configured sensing zone via a continuous feedback loop that corrects and / or refines the collision avoidance model till the optimum collision avoidance solution is derived.  Motivation for combining the element(s) of can include, but are not limited to: facilitating an enhanced surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object, early detection of the certain moving three-dimensional object is realized.

As to Claim 9,
Modified Takemura substantially discloses the non-transitory machine-readable medium of claim 8.
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest planning a trajectory of the ADV based on the probability ellipse for the each time point to control the ADV according to the trajectory.
On the contrary, Takabayashi’s route prediction system teaches planning a trajectory of the ADV based on the probability ellipse for the each time point to control the ADV according to the trajectory.  (See Figs. 4 - 6, ¶0027 - ¶0028, ¶0043 - ¶0045, ¶0054, ¶0061, and claims 7 and 9.  In particular, see Figs. 5 - 6. See ¶0045, "the collision deciding unit 6 selects the maximum value from the collision risks of the target vehicle 203... and makes the collision decision... regions enclosed by broken lines in FIG. 5 indicate a prediction error."  See ¶0054, "a route prediction unit to estimate a route of the object of interest with respect to the target object in accordance with collision avoidance models; a collision risk estimator to calculate collision risks between the object of interest and the target object in conformity with the collision avoidance models; a collision deciding unit to decide presence or absence of a collision based on the collision risks, and when it is determined that the collision occurs, to feed back a collision avoidance model correction value to the route prediction unit;... the route prediction unit carries out a new route prediction using the collision avoidance model probability ellipses as 'regions enclosed by broken lines indicat[ing] a prediction error', and where further in his collision avoidance model – focusing significantly on TTC -- indicates in process method step ST1 is progressively refined in his N-step Estimation Loop ~ which is a feedback loop that continuously provides a prediction of where the obstacle is moving in order to avoid the obstacle that is moving within ‘the region’, thus yielding the best collision decision, culminating in the model loop.  Takabayashi’s ‘regions’ have the geometric configuration of an ellipse. Emphasis added.

    PNG
    media_image6.png
    510
    329
    media_image6.png
    Greyscale

See Fig. 6, process method steps ST1 through Model Loop.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the collision avoidance model as taught by Takabayashi, which indicates different probabilities of the moving obstacle within an elliptical geometric configured sensing zone via a continuous feedback loop that corrects and / or refines the collision avoidance model till the optimum collision avoidance solution is derived.  Motivation for combining the element(s) of can include, but are not limited to: facilitating an enhanced surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object, early detection of the certain moving three-dimensional object is realized.
As to Claim 12,
Modified Takemura substantially discloses the non-transitory machine-readable medium of claim 8.
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest wherein a probability of the probability indicator is determined based on a distance from a focal point of the ellipse to the moving obstacle.
Stein’s sensor fusion of far infrared and visible images in enhanced obstacle detection teaches wherein a probability of the probability indicator is determined based on a distance from a focal point of the ellipse to the moving obstacle.
Figs. 1, 4a - 4b, 6, 8 - 10, ¶0031 - ¶0033, and ¶0083 - ¶0096.  In particular, see Fig. 6.  

    PNG
    media_image7.png
    324
    635
    media_image7.png
    Greyscale

Stein teaches probability of contact with a pedestrian, as the obstacle, from the focal point of the camera situated in the ADV to the pedestrian.  See ¶0033.  ¶0127, “a pedestrian target 10 is detected by VIS camera 110 in a well illuminated scene. A range D estimate is obtained using triangulation with the ground plane 20 and other techniques… Using the epipolar geometry… the target range and angle (i.e. image coordinates) provide a likely target location in the FIR image.” Emphasis added.  Stein suggests that pedestrian can be detected from a distance that may correspond to a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Takemura’s vehicle environment recognition system for moving bodies with the distance estimation from a focal point of a geographic region to the moving obstacle, as taught by Stein.  Motivation for combining the element(s) of can include, but are not limited to: facilitating an enhanced surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object, early detection of the certain moving three-dimensional object is realized.

As to Claim 14,
Modified Takemura substantially discloses the non-transitory machine-readable medium of claim 8, 
wherein the moving obstacle is a pedestrian.  (See Figs. 9, 14, 21 - 22, 26, ¶0030, ¶0050 - ¶0051, and ¶0100 - ¶0101.  In particular, see Fig. 16. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds.”  See ¶0050 - ¶0051, "the moving three-dimensional object... a running-out pedestrian candidate) detected by the object separation unit 500, the running-out detection unit 600 determines the type of the moving three-dimensional object (pedestrian, two-wheel vehicle, or animal)... A warning/control unit 700 calculates the risk and timing of a collision with the subject vehicle in accordance with the detected position and speed and the behavior of the subject vehicle.")

As to Claim 19,
the system of claim 15. 
However, Takemura’s vehicle environment recognition system for moving bodies does not teach, or suggest wherein a probability of the probability indicator is determined based on a distance from a focal point of the ellipse to the moving obstacle.
Stein’s sensor fusion of far infrared and visible images in enhanced obstacle detection teaches wherein a probability of the probability indicator is determined based on a distance from a focal point of the ellipse to the moving obstacle.
Figs. 1, 4a - 4b, 6, 8 - 10, ¶0031 - ¶0033, and ¶0083 - ¶0096.  In particular, see Fig. 6.  

    PNG
    media_image7.png
    324
    635
    media_image7.png
    Greyscale

Stein teaches probability of contact with a pedestrian, as the obstacle, from the focal point of the camera situated in the ADV to the pedestrian.  See ¶0033.  ¶0127, “a pedestrian target 10 is detected by VIS camera 110 in a well illuminated scene. A range D estimate is obtained using triangulation with the ground plane 20 and other techniques… Using the epipolar geometry… the target range and angle (i.e. image coordinates) provide a likely target location in the FIR image.” Emphasis added.  Stein suggests that pedestrian can be detected from a distance that may correspond to a plurality of geometric configured zones for a plurality of road conditions that would clearly include ellipses to the moving pedestrian.)


Allowable Subject Matter
Claims 3 – 4, 6, 10 – 11, 13, 17 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to overcoming the rejection of the claims under 35 USC 101.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661